 

Exhibit 10.192

 

FOURTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT

 

THIS FOURTH AMENDMENT (the “Amendment") is entered into by and among FIFTH THIRD
BANK, an Ohio banking corporation (the “Lender"), 23HUNDRED, LLC, a Delaware
limited liability company (the “Original Borrower"), SH 23HUNDRED TIC, LLC, a
Tennessee limited liability company ("SH") and BGF 23HUNDRED, LLC, a Delaware
limited liability company ("BGF") (collectively, the Original Borrower, SH and
BGF shall be referred to as "Borrowers").

 

WITNESSETH:

 

WHEREAS:

 

A.           The Original Borrower and Lender entered into a Construction Loan
Agreement (the “Original Loan Agreement"), dated as of October 18, 2012, for a
loan in the original principal amount of $23,569,000.00. The Original Borrower
and Lender subsequently have amended the Original Loan Agreement pursuant to the
First Amendment to Construction Loan Agreement, dated as of November 1, 2012
(the “First Amendment"), the Second Amendment to Construction Loan Agreement,
dated as of March 12, 2014 (the "Second Amendment"), and the Third Amendment to
Construction Loan Agreement, dated as of July 28, 2014 (the "Third Amendment")
(the Original Loan Agreement, as amended by the First Amendment, the Second
Amendment and the Third Amendment, is herein referred to as the “Loan
Agreement").

 

B.           Pursuant to the terms of the Loan Agreement, the Original Borrower
executed a Promissory Note (the “Note") dated October 18, 2012, in favor of
Lender in the original principal amount of $23,569,000.00.

 

C.           The obligations of the Original Borrower under the Loan Agreement
and Note are secured by a Deed of Trust, Assignment of Rents, Security Agreement
and Fixture Filing of record as Instrument No. 20121022-0096448 in the Register
of Deeds for Davidson County, Tennessee (the “Deed of Trust").

 

D.           The purpose of the Loan was to provide funding to the Original
Borrower to construct a residential apartment complex on certain property
located at 2300 Franklin Pike, Nashville, Tennessee (the "Property").

 

E.           The Original Borrower has requested the consent of Lender to the
transfer of portions of its fee interest in the Property to SH and BGF, which
entities, along with the Original Borrower, would own fee title to the Property
as tenants in common following the transfer.

 

F.           Lender has consented to the proposed transfer on the condition,
among others, that the Borrowers enter into this Amendment on the terms and
conditions provided hereinafter, and into the Assumption Agreement dated on the
same date hereof by and among the Borrower and Lender.

 

1

 

  

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

 

1.          Use of Terms. All references to "Borrower" in the Loan Agreement, as
amended hereby, shall be deemed to refer to one or more (or all) of the
Borrowers, as the context requires. It is the intent of the parties hereto in
making any determination under the documents executed in connection with the
Loan (collectively, “Loan Documents"), including, without limitation, in
determining whether (a) a breach of a representation, warranty or a covenant has
occurred or (b) there has occurred an Event of Default that any breach,
occurrence or event with respect to any of the Borrowers shall be deemed to be a
breach, occurrence or event with respect to all of the Borrowers, and that all
of the Borrowers need not have been involved with or be the subject of such
breach, occurrence or event in order for the same to be deemed such a breach,
occurrence or event with respect to every all Borrowers and the Loan.

 

2.          Definitions. The following definitions in Section 1 of the Loan
Agreement are amended and restated as follows:

 

(a)          "Manager" means (i) BR Stonehenge 23Hundred JV, LLC, with respect
to 23Hundred, LLC; (ii) Stonehenge 23Hundred JV Member, LLC, with respect to SH
23Hundred TIC, LLC; and (iii) Bluerock Growth Fund, LLC, with respect to BGF
23Hundred, LLC.

 

(b)          "Member" means (i) BR Stonehenge 23Hundred JV, LLC, with respect to
23Hundred, LLC; (ii) Stonehenge 23Hundred JV Member, LLC, with respect to SH
23Hundred TIC, LLC; and (iii) Bluerock Growth Fund, LLC, with respect to BGF
23Hundred, LLC.         ·

 

(c)          “Operating Agreement" means (i) with respect to 23Hundred, LLC, the
Amended and Restated Limited Liability Company Agreement of 23Hundred, LLC; (ii)
with respect to SH 23Hundred TIC, LLC, the Operating Agreement of SH 23Hundred
TIC, LLC; and (iii) with respect to BGF 23Hundred, LLC, the Limited Liability
Company Agreement of BGF 23Hundred, LLC.

 

3.          The following is added as Section 2.9 of the Loan Agreement:

 

2.9          Joint and Several Liability. Each of the Borrowers shall be jointly
and severally liable for payment of the Indebtedness and performance of all
other obligations of all Borrowers (or any of them) under this Agreement and any
other Loan Document.

 

4.          The following is added to the Loan Agreement as Section 8.16:

 

8.16        Tenancy-in-Common Agreement; Waiver of Partition, Etc.

 

(a)          Each of the Borrowers shall comply in all material respects with
the terms and provisions of, and take commercially reasonable measures to
enforce its rights under, that certain Tenants in Common Agreement dated as of
December 9, 2014 among the Borrowers (the "TIC Agreement"). Each of the
Borrowers will (i) notify Lender of any default by any of the Borrowers under
the TIC Agreement, and (ii) furnish to Lender a copy of any notice,
communication, or other instrument or document received or given by any of the
Borrowers under or relating to the TIC Agreement.

 

2

 

 

 

(b)          None of the Borrowers shall not terminate, cancel, modify, amend,
replace, or transfer its interest in or rights under the TIC Agreement without
the prior written consent of Lender, which consent shall not be unreasonably
withheld. No organizational documents of any of the Borrowers shall be
terminated, cancelled, modified, amended, or replaced without the prior written
consent of Lender, which consent shall not be unreasonably withheld.

 

(c)          Each of the Borrowers agrees that its rights under the TIC
Agreement are and shall at all times be subject and subordinate to the rights of
Lender under the Loan Documents. Each of the Borrowers agrees that the TIC
Agreement shall automatically terminate upon Lender's acquisition of the
Property (whether by judicial or non-judicial foreclosure, deed in lieu of
foreclosure, or otherwise). Each of the Borrowers hereby acknowledges and agrees
that the TIC Agreement does not constitute a lien upon the Property,
notwithstanding that the TIC Agreement may provide otherwise or that the TIC
Agreement or a memorandum thereof may be recorded. In the event of any conflicts
or inconsistencies between the terms and conditions of the TIC Agreement on the
one hand, and the terms and conditions of the Loan Documents on the other hand,
the .terms and conditions of the Loan Documents shall prevail.

 

(d)          Without limiting any provision of the TIC Agreement, each of the
Borrowers hereby (i) waives any right to (and agrees not to) file any action for
partition or other action of a similar nature with respect to the Property, and
(ii) waives any lien or other rights under the TIC Agreement regarding the
Property, in each case with respect to clauses (i) and (ii) above until the
Indebtedness has been paid in full.

 

(e)          Lender is and shall be a third-party beneficiary of the TIC
Agreement.

 

(f)          Each of the Borrowers represents and warrants to Lender that (i)
the TIC Agreement is valid, binding, and in full force and effect, and is
enforceable against each of the Borrowers, (ii) the TIC Agreement has not been
modified or amended except as disclosed in writing to Lender, (iii) no default
exists under the TIC Agreement on the part of any of the Borrowers, nor has any
event or condition occurred that with the passage of time and/or the giving of
notice would constitute a default under the TIC Agreement, and (iv) each of the
Borrowers owns the undivided percentage ownership interest in the Property set
forth opposite its name as follows:

 

   Percentage  Borrower  Ownership Interest  23Hundred, LLC   42.2287% SH
23Hundred TIC, LLC   34.8383% BGF 23Hundred, LLC   22.9330%

 

3

 



 

5.          Section 11.1 is amended to add the following:

 

(ee)         Any of the Borrowers fails to comply with the terms and conditions
of (i) Section 8.16 hereof; (ii) the TIC Agreement, or (iii) the Lender
requirements contained in their respective Operating Agreements.

 

6.          Section 12.5 is amended to add the following:

 

To:

SH 23 Hundred TIC, LLC

  c/o Stonehenge Real Estate Group, LLC   3200 West End Avenue, Suite 500  
Nashville, TN 37203   Attention: Todd Jackovich     with a copy to: Nelson
Mullins Riley & Scarborough LLP   Atlantic Station   201 17th Street NW, Suite
1700   Atlanta, GA 30363   Attention: Eric R. Wilensky, Esq     To: BGF 23
Hundred, LLC   c/o Bluerock Residential Growth REIT, Inc.   712 Fifth Avenue  
Ninth Floor   New York, New York  10019   Attention: Michael Konig     with a
copy to: Kaplan Voekler Cunningham & Frank, PLC   1401 E. Cary St. Richmond, VA
23219   Attention: Richard P. Cunningham, Esq.

 

7.          This Amendment may be executed in multiple counterparts, each of
which shall be deemed to be the original, and all of which together shall be
considered one and the same document.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

COUNTERPART SIGNATURE PAGES FOLLOW

 

4

 



 

COUNTERPART SIGNATURE PAGE TO

FOURTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT

 

EXECUTED by the undersigned to be effective as of December 9, 2014.

 

  LENDER:       FIFTH THIRD BANK, an Ohio banking   corporation         By: /s/
Grady Thurman     Grady Thurman, Vice President

 

BORROWERS:   23HUNDRED, LLC, a Delaware limited liability company   By: BR
Stonehenge 23Hundred JV, LLC, a Delaware limited liability   company, its Sole
Member

 

  By: BR Berry Hill Managing Member, LLC, a Delaware     limited liability
company, its Member and Manager

 

  By: BEMT Berry Hill, LLC, a Delaware limited liability     company, its Member
and Manager

 

  By: Bluerock Residential Holdings, LP, a     Delaware limited partnership, as
its Member

 

  By: Bluerock Residential Growth REIT,     Inc., a Maryland corporation, its  
  General Partner

 

  By: /s/ Michael L. Konig       Senior Vice President and     Chief Operating
Officer

 

5

 

  

COUNTERPART SIGNATURE PAGE TO

FOURTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT

 

SH 23HUNDRED TIC, LLC, a Tennessee limited liability company   By: Stonehenge
23Hundred JV Member, LLC, a Tennessee   limited liability company

 

  By: Stonehenge 23Hundred Manager, LLC, a Tennessee     limited liability
company, its Manager

 

  By: Stonehenge Real Estate Group, LLC, a     Georgia limited liability
company, its     Manager

 

  By: /s/ Todd Jackovich       Todd Jackovich, its Manager

 

BGF 23HUNDRED, LLC, a Delaware limited liability company

 

  By: Bluerock Growth Fund, LLC, a Delaware limited     liability company, its
Sole Member

 

  By: BR Fund Manager, LLC, a Delaware limited     liability company, its Member
and Manager

 

  By: /s/ Jordan Ruddy       Jordan Ruddy, Authorized Signatory

  

6

 

